DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (“IDS”) filed on 10/22/2019 was reviewed and the listed reference was noted.  

Drawings
The 12 page drawings have been considered and placed on record in the file. 

Status of Claims
Claims 1-13 are pending.



EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given during a telephone communication with Applicant’s representative, Mr. Michael R. Casey (Reg. No. 40,294) on March 2, 2021.   According to this amendment, the title of the invention is amended as follows: “Medical Image Processing Apparatus and Method for Determining an Extracted Region of a Liver Using a Cross-section”. 

Allowable Subject Matter
Claims 1-13 are allowed.  The following is Examiner’s stated reasons for the allowable subject matter: consider Claim 1, Sakamoto et al. (US 2018/0247709)  discloses medical image processing tools to analyze living liver of a donor for transplantation.  Sakamoto discloses that the procedure should include controlling the liver volume, and proposes a technique that uses 3D computed tomography to estimate the liver volume from the number of pixels in segments of the liver (Sakamoto, Paragraph [0004]).  Sakamoto also discloses that it is essential to know the quality of the structure and the course of blood vessels for having a successful liver transplantation (Sakamoto, Paragraph [0007).  In an analogous field of endeavor, Tanaka et al. (US 2016/0095573) discloses an acquisition circuitry that acquires volume data corresponding to 3D region containing a blood vessel inside the subject, cross-section position information corresponding to the cross-section image data.  The calculation circuitry calculates collection position information in the volume data based on a running direction of a blood vessel contained in the volume data, the collection position information corresponding to a position from which blood flow velocity information is collected.  The guide image generation circuitry generates guide image data based on the cross-section position information and the collection position information.  The control circuitry causes the guide image data to be displayed (Tanaka, Paragraph [0018]).  In still another analogous field of endeavor, Grady et al. (US 2017/0143427) discloses systems and methods for assessing the impact of a transplantation procedure on the recipient's native tissues, organs, and/or vasculature.  The impact assessment may also be used to calculate a score that estimates the (Grady, Paragraph [0023]). 

However, none of the cited prior art references, individually or in combination,  provides a motivation to teach the combination of: “extract a region of the liver and vessels in the liver from the three-dimensional image data” to “determine, in the extracted region of the liver, 10a cross section of the liver in such a manner that volume of the liver to be resected from the donor satisfies a predetermined matching condition of transplantation and number of vessels on the cross section becomes smaller.”  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to Applicant’s disclosure:  Ghosh et al. (US 9,155,513), Sun et al. (“Assessing Liver Tissue Fibrosis with an Automatic Computer Morphometry System”), and Hoefs et al. (“A Novel, Simple Method of Functional Spleen Volume Calculation by Liver-Spleen Scan”). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571)272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/SIAMAK HARANDI/Primary Examiner, Art Unit 2662